                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00584-PAB

ROSEMARIE A. HERMAN and ARIEL E. BELEN, as Trustees of the Trust Created by
Harold Herman on March 1, 1990, and
ARIEL E. BELEN, as Temporary Trustee of the Trust Created by Rosemarie A. Herman
Dated November 27, 1991,

       Plaintiffs,

v.

PBIA & CO. and
JULIAN MAURICE HERMAN, individually and as Trustee of the J. Maurice Herman
Revocable Trust U/T/A Dated October 29, 2002,

       Defendants.


                               ORDER TO SHOW CAUSE


       The Court takes up this matter sua sponte on defendants’ Notice of Removal

[Docket No. 1]. Defendants assert that this Court has jurisdiction pursuant to 28 U.S.C.

§ 1332. Docket No. 1 at 2.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & County of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Great Britain PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.
1988). Second, regarding subject matter jurisdiction, “the consent of the parties is

irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ireland v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (internal citations omitted). Finally,

delay in addressing the issue only compounds the problem if, despite much time and

expense having been dedicated to the case, a lack of jurisdiction causes it to be

dismissed. See U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW,

2009 WL 2338116, at *3 (D. Colo. July 28, 2009).

       “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). Defendants assert that this Court has diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall hav e original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 28 U.S.C. § 1332(a). The facts presently alleged are insufficient to establish

the parties’ citizenship.

       Defendants contend that the parties are com pletely diverse because plaintiffs

Rosemarie Herman and Ariel Belen are residents of New York, defendant Julian

Herman is a resident of Florida, and defendant PBIA & Co. is a “Delaware entity.”

Docket No. 1 at 2, ¶¶ 4-7. These allegations are deficient for two reasons. First, the

residency of the parties does not establish their citizenship for purposes of diversity

jurisdiction. Domicile, not residency or mailing address, is determinative of citizenship.

Whitelock v. Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere

                                             2
‘residence’ may not be equated with ‘citizenship’ for the purposes of establishing

diversity.”); see also Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48

(1989) (“‘Domicile’ is not necessarily synonymous with ‘residence,’ and one can reside

in one place but be domiciled in another.” (citations omitted)).

       Second, defendants do not specify what type of entity PBIA & Co. is. This

information is critical to the Court’s jurisdictional analysis because, while a corporation

is deemed to be a citizen of “every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of

business,” 28 U.S.C. § 1332(c)(1), the citizenship of other business entities is

determined differently. For example, the citizenship of a limited liability company is

determined by the citizenship of all of its members. See Siloam Springs Hotel, LLC v.

Century Sur. Co., 781 F.3d 1233, 1237-38 (10th Cir. 2015). 1

       Because defendants’ allegations are presently insufficient to allow the Court to

determine the citizenship of the parties or whether the Court has jurisdiction, see United

States ex rel. General Rock & Sand Corp. v. Chuska Dev. Corp. , 55 F.3d 1491, 1495

(10th Cir. 1995) (“The party seeking the exercise of jurisdiction in his favor must allege

in his pleading the facts essential to show jurisdiction.”) (citations and internal quotation

marks omitted), it is

       ORDERED that, on or before 5:00 p.m. on April 26, 2019, defendants shall

show cause why this case should not be remanded to state court due to the Court’s



       1
        Even assuming PBIA & Co. is a corporation, defendants have not alleged its
state of incorporation or principal place of business. Defendants’ allegation that PBIA &
Co. is a “Delaware entity” is insufficient.

                                              3
lack of subject matter jurisdiction.


       DATED April 15, 2019.

                                       BY THE COURT:


                                        s/Philip A. Brimmer
                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                         4
